Case 1:20-cv-02356-WJM-KLM Document 31 Filed 08/25/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02356-WJM-KLM

  MASTEC POWER CORPORATION,

          Plaintiff,

  v.

  GATEWAY COGENERATION I, LLC, and
  POWER ENGINEERS INCORPORATED,

          Defendants.


       NOTICE OF PLAINTIFF’S CONSENT TO DEFENDANT’S MOTION TO EXTEND
         ITS TIME TO RESPOND TO PLAINTIFF’S MOTION FOR PRELIMINARY
                                 INJUNCTION


          Defendant, Gateway Cogeneration I, LLC (“Gateway”), by and through its undersigned

  counsel, hereby respectfully notifies the Court that Plaintiff, Mastec Power Corporation

  (“Plaintiff”), has informed Gateway’s counsel of Plaintiff’s consent to Gateway’s requested

  extension of three business days’ time to respond to Plaintiff’s Motion for Preliminary Injunction

  provided that Gateway agrees it will not undertake any actions utilizing confidential or privileged

  information provided to it by Plaintiff to materially advance the Gateway Bradford Project during

  the three-business-day extension from August 26 to August 31.

          Gateway’s counsel hereby respectfully further notifies the Court of Gateway’s agreement

  to Plaintiff’s above-noted condition and, accordingly, agrees to refrain from undertaking such

  activity for the prescribed period of time in the event that the Court grants the requested extension.




                                                    1
Case 1:20-cv-02356-WJM-KLM Document 31 Filed 08/25/20 USDC Colorado Page 2 of 4




  Dated this 25th day of August, 2020.

                                             Respectfully submitted,

                                             HALL, ESTILL, HARDWICK, GABLE,
                                             GOLDEN & NELSON, P.C.

                                              /s/ E. Job Seese
                                             Alexander M. Hunter III (CBA #029789)
                                             Eric Job Seese (CBA #48379)
                                             Kendra Snyder (CBA #50166)
                                             1600 Stout Street, Suite 1100
                                             Denver, CO 80265
                                             jseese@hallestill.com
                                             Telephone: 720-512-5820
                                             Facsimile: 918-594-0505

                                             ATTORNEYS FOR DEFENDANT,
                                             GATEWAY COGENERATION I, LLC




                                         2
Case 1:20-cv-02356-WJM-KLM Document 31 Filed 08/25/20 USDC Colorado Page 3 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  MASTEC POWER CORPORATION,

         Plaintiff,

  v.

  GATEWAY COGENERATION I, LLC, and
  POWER ENGINEERS INCORPORATED,

         Defendants.


                                  CERTIFICATE OF SERVICE


         I hereby certify that on August 25, 2020, I electronically filed this NOTICE OF
  PLAINTIFF’S CONSENT TO GATEWAY COGENERATION I, LLC’S MOTION TO
  EXTEND DEADLINE TO RESPOND TO PLAINTIFF’S MOTION FOR PRELIMINARY
  INJUNCTION with the Clerk of Court using the CM/ECF system which will automatically send
  e-mail notification of such filing to the following attorneys of record for Plaintiff Mastec Power
  Corporation:

                        Jared B. Briant
                        Rachel L. Burkhart
                        Faegre Drinker Biddle & Reath LLP
                        1144 15th Street, Suite 3400
                        Denver, Colorado 80202

  and, pursuant to D.C.COLO.LCivR 6.1(c), served a true and correct copy of the foregoing via
  certified mail and email to:

                        Gateway Cogeneration I, LLC
                        c/o Jack White, CEO
                        6219 Squires Court
                        Spring, TX 77389
                        jwhite@gc1llc.com
Case 1:20-cv-02356-WJM-KLM Document 31 Filed 08/25/20 USDC Colorado Page 4 of 4




                   Power Engineers Incorporated
                   c/o Gordon Rees Scully Mansukhani
                   attn.: Colleen Kwiatkowski and Thomas Quinn
                   555 Seventeenth Street, Suite 3400
                   Denver, CO 80202
                   ckwiatowski@grsm.com
                   tquinn@grsm.com

                                                 /s/ Katarzyna A. Parecki
                                                 Katarzyna A. Parecki




  4
